United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 12, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-30293
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RODERICK D. BAILEY,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 01-CR-20143-ALL
                        --------------------

Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roderick Bailey appeals the order of restitution and the

special assessment imposed following his guilty plea to one

misdemeanor count of filing a false statement to obtain federal

employee’s compensation benefits in violation of 18 U.S.C.

§ 1920.   He asserts that the district court erred in imposing

restitution in a lump-sum amount reflecting the total amount of

compensation benefits received by Bailey when the bill of

information charged only that on or about August 2, 1998, he

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30293
                                  -2-

filed a false claim for which he received compensation benefits

of less than $1000.   He also contends that the district court

plainly erred in imposing a special assessment greater than the

$25 mandated by statute for class A misdemeanor convictions.

     The Government concedes error in the amount of restitution.

See Hughey v. United States, 495 U.S. 411, 421 (1990); United

States v. Hughey, 147 F.3d 423, 437-38 (5th Cir. 1998).   The

Government concedes plain error in the amount of the special

assessment.   See 18 U.S.C. § 3013(a)(1)(A)(iii); United States v.

Olano, 507 U.S. 725, 731-37 (1993).

     Because the sentence must be vacated and remanded for

further proceedings on the amount of the restitution and for

imposition of the correct special assessment, it is unnecessary

to consider whether the district court erred in ordering a lump-

sum restitution payment.

     VACATED AND REMANDED.